 

Exhibit 10.6

 

EXECUTION VERSION

 [tlogo.jpg]



October 29, 2014

 

Mr. Todd Owens

c/o Fifth Street

777 West Putnam Avenue, 3rd Floor

Greenwich, CT 06830

 

Re:     Amended & Restated Employment Offer

 

Dear Todd:

 

Reference is made to that certain employment offer, dated as of September 2,
2014 (the “Original Agreement”) pursuant to which you were offered the position
of Co-President of Fifth Street Management LLC (the “Company”) and FSC CT, Inc.,
which employment was to commence upon the earliest expiration of the notice
period applicable in connection with your former employer, but in no event later
than September 29, 2014. The Company and FSC CT, Inc. deem it advisable and
appropriate to amend and restate the terms of the Original Agreement. For good
and valuable consideration, the receipt and sufficiency of which you hereby
acknowledge, you, the Company and FSC CT, Inc. agree to amend and restate the
Original Agreement on the terms provided for herein, effective as of October 29,
2014 (the “Employment Letter”). The Employment Letter supersedes all prior
written or oral agreements between you, the Company and FSC CT, Inc. with
respect to your employment, and upon execution of this Employment Letter, the
Original Agreement shall be of no force or effect.

 

The Company and its affiliates take employee development seriously and are
dedicated to providing resources and pathways for personal growth and
advancement. We believe that your experience and background will contribute much
to our organization. We may, in our discretion, also request that you serve as
an officer of various affiliates of the Company, which you agree to do under the
terms of this employment offer. The position of Co-President shall report to our
Chief Executive Officer.

 

1. Salary; Bonus; Equity. Commencing on your first day of employment (the
“Commencement Date”), your annual salary will be $500,000; paychecks will be
issued semi-monthly on the fifteenth day of each month and the last business day
of each month. If the fifteenth day of the month falls on a weekend, paychecks
will be issued the Friday prior to or the Monday following the weekend. If the
day is a holiday, paychecks will be issued the following business day. You will
receive a performance review each year and will be considered eligible for
annual salary increases based on your performance.

 

For the period from the Commencement Date through December 31, 2014, and
conditioned on your active service through such date, you shall receive an
additional bonus such that your total compensation for the period ending on
December 31, 2014 is $1.0 million (it being understood that bonus payments shall
be made on or before March 15 of the year following the year of service). For
your service in 2015, you will be eligible for a discretionary target bonus of
at least $1.5 million, based on the achievement of such performance goals and
other factors as the Company may in its sole discretion determine (the “2015
Bonus”). All bonuses shall be paid in accordance with the Fifth Street Deferred
Bonus and Retention Plan (the “Plan”), a copy of which is attached hereto, so
long as the Plan remains in effect; provided that, (i) any bonus due you with
respect to the period ending December 31, 2014 shall not be subject to the Plan,
(ii) 2015 shall be the “Award Year” under the Plan for the 2015 Bonus, (iii) for
purposes of amounts that may be deferred under the Plan, the definition of
“Cause” shall be as defined in this offer letter, and (iv) for purposes of the
Plan your resignation for “Good Reason” (as defined in Annex B hereto) will be
treated in the same manner as a termination by the Company without Cause.

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 2

 

In connection with your commencement of employment, you will be granted upon the
pricing of the initial public offering (“IPO”) of Fifth Street Asset Management
Inc. (“FSAM”) on or prior to March 31, 2015, (i) 1,054,217 options to purchase
Class A shares of FSAM (the “Options”) and (ii) 191,176 restricted stock units
of FSAM (the “RSUs”). The terms of the grant of Options and RSUs are set forth
in Annex A attached hereto.

 

2. Benefits. You will become eligible to join Fifth Street’s health insurance
plan the first of the month following the completion of 60 days of full-time
employment in accordance with the terms of such plan. Fifth Street’s health
insurance plan is currently structured so that we offer a choice of three plans:
a basic plan, a mid-level plan and a high-level plan. The Company will pay
approximately eighty percent (80%) of your medical policy premiums for the basic
plan, and you will be responsible for approximately twenty percent (20%) of such
premiums. If you choose either the mid-level or high-level plan, you will be
responsible for the excess cost over the basic plan. We also currently will pay
a portion of your dental policy premiums. From time to time, we may make changes
to such plans in the future and you will be notified of any such changes.

 

You will be entitled to 25 days paid vacation each year (which shall accrue and
be earned pro rata over the course of the year), starting with your third full
month of employment, four sick days and holidays in accordance with Fifth
Street’s written policies. You will be provided with a copy of our written
policies on your start date.

 

You will become eligible to join Fifth Street’s 401(k) plan the first of the
month after completing three months as a full-time employee (credit for your
first month will be given as long as you have had at least one day of service
during the month). Your participation is subject to the terms of the plan which
may be amended from time to time.

 

Your business expenses will be reimbursed under the Company’s business expenses
and reimbursement policies as in effect from time to time. You will be eligible
for first class air travel on “red-eye” flights from California to New York
City, and your other air travel will be business class (or, in the absence of
available business class, first class).

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 

 

Mr. Todd Owens

October 29, 2014

Page 3

 

In connection with your relocation to the New York City area, you will be
entitled to (i) a housing allowance of $2500 per month through August 31, 2015
and (ii) payment by the Company or reimbursement to you of moving expenses of up
to $30,000. You will be responsible for all taxes associated with such payments
(except to the extent of any qualified moving expenses paid by the Company or
qualified reimbursements).

 

Notwithstanding the foregoing, you will be entitled to at least a comparable
level of benefits, in the aggregate, provided to other senior executives of the
Company of comparable status (other than the Chairman) during the term of your
employment by the Company.

 

3. At-Will Employment; Policies. While we hope that we both find our
professional relationship mutually beneficial, you understand that your
employment is “at-will.” This means that either you or we may terminate your
employment at any time, for any or no reason. In the event that your employment
is terminated without “Cause” (as defined in Annex B) or you resign for “Good
Reason” (as defined in Annex B), in addition to the payment to you of any unpaid
salary and benefits (including reimbursement for reimbursable business expenses
incurred prior to such termination) owed to you as of the date of such
termination, you shall be entitled to (i) receive monthly severance payments
over a twelve month period totaling $2.0 million (subject to applicable taxes
and withholding), commencing on the first regularly scheduled payroll date that
is more than 30 days following the date of such termination or resignation, and
(ii) accelerated vesting of the Options and RSUs as provided for in Annex A, in
each case conditioned on your compliance with your post-termination obligations
and your execution, delivery and non-revocation, within thirty days following
the date of such termination or resignation, of a general release in favor of
the Company and its affiliates in the form attached hereto as Exhibit B, and
subject to paragraph 2(f) of the Non-Competition, Non-Solicitation and
Non-Disclosure Agreement dated as of September 2, 2014.

 

You will perform your duties diligently and to the best of your ability and will
comply with Fifth Street’s policies and procedures, which will be provided to
you at the start of your employment. It is your responsibility to read and
understand these policies and procedures, and if you have any questions now or
in the future, it is your responsibility to make the appropriate inquiries.

 

4. Non-Solicitation and Non-Disclosure. As a condition to your employment, you
will be required to execute a Non-Competition, Non-Solicitation and
Non-Disclosure Agreement, a copy of which is provided with this offer letter.

 

5. Representations. As a condition to your employment, you represent and warrant
as to the matters set forth in Annex C hereto.

 

6. Miscellaneous. We are required by law to confirm your eligibility for
employment in the United States. Thus, you will be required to provide proof of
your eligibility to work in the U.S. on your start date. This offer is subject
to our satisfaction with the results of a background check. This offer is also
subject to the provisions of Annex D hereto, with respect to matters arising
under Sections 409A and 4999/280G of the Internal Revenue Code.



 



Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com



 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 4

 

This offer letter (together with the Non-Competition, Non-Solicitation and
Non-Disclosure Agreement) sets forth the entire agreement and understanding
between us and you relating to your employment and supersedes all prior
discussions between us.

 

All payments pursuant to this offer letter will be subject to applicable
withholding taxes.

 

If this offer of employment is acceptable to you, please sign a copy of this
letter and return it to me on or before October 29, 2014.

 

We look forward to having you join our team!

 

Sincerely,

 

Bernard D. Berman

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 5

 

I accept your offer of employment. I represent that I have never been convicted
of a felony or a crime involving moral turpitude, and I have not engaged in any
conduct which could reasonably tend to bring Fifth Street or any of its
affiliates into public disgrace or disrepute. I have never been sanctioned,
reprimanded or otherwise punished by the U.S. Securities and Exchange
Commission. No oral commitments have been made concerning my employment. I
understand that my employment is at-will and can be terminated by either party
at any time, with or without cause and with or without notice. I specifically
acknowledge and agree that I am an exempt employee and am therefore not eligible
to receive overtime pay.

 

Signature /s/ Todd G. Owens         Print Name Todd G. Owens         Date
October 30, 2014  

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 6

 

Annex A – Option and RSU Terms

 

1.Option Category and Term: The Options will have an option term of ten years.
The actual number of such options to be granted will be determined based on
final valuation determinations with respect to such options as of the date of
grant. The options granted to you will have an exercise price that is equal to
110% of the fair market value of a share of FSAM Class A common stock on the
date of grant.

 

2.Restricted Stock Units: You will be granted RSUs representing the right to
receive shares of FSAM Class A common stock subject to fulfillment of vesting
and other conditions.

 

3.Vesting and Exercise:

a.Options – Monthly vesting of 1/36th of the Options, commencing on the 3rd
anniversary of the date of grant, subject to continued employment.

b.RSUs – Monthly vesting of 1/36th of the RSUs, commencing on the 3rd
anniversary of the date of grant, subject to continued employment.

c.Accelerated Vesting of Options and RSUs

i.Upon a termination by the Company without Cause or termination by you for Good
Reason, in each case after the Grant Date:

1.Options – Vesting to be determined based on full months of service from date
of grant plus 12 months as a percentage of 72 months (without regard to the
vesting schedule set forth in 3a. above).

2.RSUs – Vesting to be determined based on full months of service from date of
grant plus 12 months as a percentage of 72 months (without regard to the vesting
schedule set forth in 3b. above).

ii.Upon a “Change of Control” while you are employed – In the event that Leonard
Tannenbaum and his affiliated entities collectively cease to have beneficial
voting control of FSAM (or, if an IPO has not occurred, of Fifth Street
Holdings, LP), 100% of your then unvested Options and RSUs shall vest.

d.Exercise – All Options will be exercisable within 1 year following termination
by the Company without Cause or by you for Good Reason; in other cases, exercise
terms will be as provided for under the terms of grant.

e.Manner of Exercise – Options to be subject to the same manner of exercise
afforded to other senior executives receiving options in FSAM, including broker
assisted cashless exercise if available.

f.Settlement of RSUs – No later than 60 days following each vesting date, one
share of FSAM Class A common stock shall be issued for each RSU that becomes
vested on such vesting date.

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 7

 

4.Liquidity on Shares Realized Upon Exercise and Settlement

 

a.Options – 100% of the net option shares acquired upon exercise of the vested
Options may be sold as follows: 25% after the 6th anniversary of the Grant Date,
an additional 25% after the 7th anniversary of the Grant Date, an additional 25%
after the 8th anniversary of the Grant Date, and an additional 25% after the 9th
anniversary of the Grant Date.

b.RSUs – 100% of the net shares acquired upon settlement of vested RSUs may be
sold as follows: 25% after the 6th anniversary of the Grant Date, an additional
25% after the 7th anniversary of the Grant Date, an additional 25% after the 8th
anniversary of the Grant Date, and an additional 25% after the 9th anniversary
of the Grant Date.

c.Following Termination By Company without Cause/Termination by you for Good
Reason – 50% of option shares held by you resulting from your exercise of the
Options may be sold within the first year immediately following such
termination, and all option shares held by you resulting from your exercise of
Options may be sold after the 1st anniversary of such termination. 50% of the
shares received upon vesting of RSUs may be sold within the first year
immediately following such termination, and all such shares received upon
vesting of RSUs may be sold after the 1st anniversary of such termination.

Other Restrictions – In all cases you shall remain subject to any restrictions
on the sale of options shares or RSUs arising under applicable law or imposed by
the Company or its underwriters in connection with any capital markets
transactions or securities trading policies, in each case to the extent equally
applicable to all current senior executives of comparable status (other than the
Chairman).

 

5.Other Provisions

a.The foregoing terms will be reflected in, and subject to, one or more written
Option and RSU agreements as soon as reasonably practicable following the
effective date of grant, dated as of such grant date. Except as provided for
above, the terms of the Options and RSUs will be subject to the provisions of
plan pursuant to which such Options and RSUs are granted, as well as the
provisions of the Option and RSU grants, as the case may be, otherwise
applicable to all senior executives of the Company (e.g. with respect to
forfeiture, clawbacks and post-termination exercise periods).

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 8

 

Annex B- “Cause” and “Good Reason”

 

“Cause” for termination means: (i) the commission of, conviction or admission
of, or plea of nolo contendere with respect to, a felony or a crime involving
moral turpitude (other than a motor vehicle offense); (ii) conduct reasonably
tending to bring the Company or its affiliates into public disgrace or disrepute
or otherwise materially injurious to their business, reputation or goodwill;
(iii) an act of fraud, misappropriation or embezzlement, (iv) gross negligence,
willful misconduct or material breach of fiduciary duty; (v) breach of a
material term or representation of this offer letter; (vi) commission of a
reportable violation of any applicable banking, securities or commodities laws,
rules or regulations that constitutes a serious offense or could or does result
in a significant fine; (vii) violation of material policies, practices and
standards of behavior of the Company or its affiliates (including, without
limitation, any securities trading, conflict of interest or code of conduct
policies); or (viii) a willful failure to follow the lawful directives of the
Board or other governing body of the Company or material breach in the
performance of your obligations under your offer letter, in each case under
sub-clauses (vii) or (viii) which remains uncured by you after you have been
provided with notice and ten (10) days to cure (to the extent curable). To the
extent that within 120 days following your resignation or termination other than
for “Cause” the Company determines that facts or circumstances existed that
would have otherwise constituted “Cause” under sub-clauses (i)-(iii) or (vi)
above, and such facts or circumstances were not actually known to the Company or
should have otherwise been known to the Company through the exercise of
reasonable care in each case at the time of such resignation or termination,
then the Company may treat such resignation or termination as a termination for
“Cause” for all purposes.

 

“Good Reason” shall mean the occurrence of any of the following events, without
your express written consent, unless such events are cured by the Company within
thirty (30) days following written notification by you to the Company that you
intend to terminate your employment for one of the reasons set forth below:

 

(i)Material diminution in your base salary at the rate in effect immediately
prior to the reduction or the failure to pay you any salary or any earned and
due bonus or incentive payments; or

 

(ii)Material diminution in your duties, authorities or responsibilities (other
than temporarily while physically or mentally incapacitated or as required by
applicable law and other than in connection with any service on any informal
management committees associated with the Company or its affiliates); or

 

(iii)the termination of your rights to any material employee benefits, except to
the extent that any such benefit is replaced with a comparable benefit, or a
material reduction in scope or value thereof, other than as a result of
across-the-board reductions or terminations affecting senior executives of
comparable status of the Company generally; or

 

(iv)a change by the Company in the location at which Executive performs his
principal duties for the Company to a new location that is more than sixty (60)
miles from Greenwich, CT.

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

  

 

 

 

Mr. Todd Owens

October 29, 2014

Page 9

  

You shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within thirty (30) days after
the first occurrence of such circumstances (or any claim of such circumstances
as “Good Reason” shall be deemed irrevocably waived by you), and in no event
shall you be entitled to resign for “Good Reason” more than one hundred and
eighty (180) days following the occurrence of any event alleged to constitute
“Good Reason.”

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 10

 

Annex C-Representations and Warranties

 

You represent and warrant as to the following:

 

(i)You are not in breach of any agreement requiring you to preserve the
confidentiality of any information, client lists, trade secrets or other
confidential information or any agreement not to compete, solicit clients or
employees of, or interfere with, any prior employer, and that neither the
execution of this offer letter nor the performance by you of your obligations
hereunder as of the anticipated commencement date will conflict with, result in
a breach of, or constitute a default under, any agreement or policy to which you
are a party or to which you may be subject, including any garden leave or notice
requirement prior to resigning your prior employment.

 

(ii)You have not taken and will not take any confidential information from any
prior employer and will not use any such information in performing your
obligations hereunder but instead will rely on your generalized knowledge and
skill in performing your services hereunder.

 

(iii)You are not currently and have never been (a) the subject of any
investigation by any prior employer or a party in any securities-related or
banking litigation or arbitration proceeding; (b) the subject or target of any
pending investigation, charge or complaint before a securities regulatory or
self-regulatory organization, grand jury or any other forum; or (c) fined,
sanctioned or otherwise found to have violated any securities related regulation
by any governmental agency or self-regulatory organization, whether or not such
finding resulted in statutory disqualification.

 

(iv)You have disclosed any material information to the Company regarding your
personal investments, professional affairs or any legal or regulatory matter of
which you are aware that, if publicly disclosed hereafter, would adversely
reflect on the business, reputation or goodwill of the Company or its
affiliates.

 

(v)You have not, within the preceding twenty-four (24) months, made a
contribution to: (i) any person (including any election committee for the
person) who is an incumbent, candidate or successful candidate for state or
local office, including any such person who is running for federal office; (ii)
a political action committee; or (iii) a state or local political party, other
than those contributions that have been previously disclosed to the Company in
writing.

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 11

 

(vi)You have not had an event described in paragraph 9(d)(1)(i)-(viii) of Rule
506 under the Securities Act of 1933 (“Disqualifying Events”), copy of which has
been provided to you, except as expressly disclosed in writing to the Company,
and you (a) will immediately update any information provided to the Company in
accordance with the foregoing sentence whenever it ceases to be accurate in any
way and (b) agree to notify the Company immediately of the occurrence after the
date hereof of any Disqualifying Event and provide the Company with such further
information as the Company or its affiliates may request concerning any
Disqualifying Events and consent to the disclosure of any such information as
the Company or its affiliates may deem appropriate.

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 12

 

Annex D – Section 409A Matters

 

a.It is intended that the provisions of the offer letter comply with Code
Section 409A of the Internal Revenue Code, and all provisions of the offer
letter shall be construed in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. Notwithstanding the
foregoing, the Company shall have no liability with regard to any failure to
comply with Code Section 409A so long as it has acted in good faith with regard
to compliance therewith.

 

b.If, under the offer letter, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

 

c.A termination of employment shall not be deemed to have occurred for purposes
of any provision of the offer letter providing for the payment of amounts or
benefits upon or following a termination of employment unless such termination
is also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of the Agreement, references to a
“resignation,” “voluntary termination,” “termination,” “termination of
employment” or like terms shall mean Separation from Service.

 

d.If you are deemed on the date of termination of your employment to be a
“specified employee” within the meaning of that term under Section 409A(a)(2)(B)
of the Code and using the identification methodology selected by the Company
from time to time, or if none, the default methodology, then:

 

i.With regard to any payment, the providing of any benefit or any distribution
of equity upon separation from service that constitutes “deferred compensation”
subject to Code Section 409A, such payment, benefit or distribution shall not be
made or provided prior to the earlier of (i) the expiration of the six-month
period measured from the date of your Separation from Service or (ii) the date
of your death; and

 

ii.On the first day of the seventh month following the date of your Separation
from Service or, if earlier, on the date of your death, (x) all payments delayed
pursuant to this Section (d) (whether they would otherwise have been payable in
a single sum or in installments in the absence of such delay) shall be paid or
reimbursed to you in a lump sum, and any remaining payments and benefits due
under the Agreement shall be paid or provided in accordance with the normal
dates in accordance with the terms of the Agreement, and (y) all distributions
of equity delayed pursuant to this Section (d) shall be made to you.

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

Mr. Todd Owens

October 29, 2014

Page 13

  

In determining the amounts that are subject to the six-month delay requirement
described above, the Company shall use all exclusions from the six-month delay
rule that are available to the payments made to you. Please be advised that the
Company reserves the right to adopt an alternate method of complying with the
six-month delay requirement which may result in you being deemed a specified
employee.

 

e.Whenever a payment under the offer letter specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

f.With regard to any provision in the offer letter that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, of in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated without regard to expenses
reimbursed under any arrangement covered by Section 105(b) of the Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of your taxable year following the taxable year in which the expense
occurred.

 

Annex D- Section 4999/280G Matters

 

In the event a nationally recognized accounting firm as shall be designated by
the Company (the “Accounting Firm”) shall determine that receipt of all payments
or distributions by the Company or any affiliate in the nature of compensation
to or for your benefit, whether paid or payable pursuant to this offer letter or
otherwise (a “Payment” and collectively, the “Payments”)) would subject you to
the excise tax under Section 4999 of the Code, the Accounting Firm shall
determine whether to reduce any of the Payments paid or payable pursuant to this
offer letter or otherwise (the “Agreement Payments”) to the Reduced Amount (as
defined below). “Reduced Amount” shall mean the greatest amount of Agreement
Payments that can be paid that would not result in the imposition of the excise
tax under Section 4999 of the Code if the Accounting Firm determines to reduce
Agreement Payments.

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 



 

 



 

Mr. Todd Owens

October 29, 2014

Page 14



 

EXHBIT B

 

WAIVER AND RELEASE AGREEMENT

 

1.In consideration for the severance benefits to be provided to me under Section
3 of my amended and restated offer letter from Fifth Street Management LLC (the
“Company”) dated as of [_____], 2014 (hereinafter referred to as the “Employment
Agreement”) and accelerated vesting of the Options and RSUs as provided for in
Annex A to the Employment Agreement, I, Todd Owens, on behalf of myself and my
heirs, executors, administrators, attorneys and assigns, hereby waive, release
and forever discharge FSC CT, Inc., Fifth Street Management LLC, Fifth Street
Asset Management Inc. (“FSAM”), Fifth Street Holdings, L.P., Fifth Street
Finance Corp., Fifth Street Senior Floating Rate Corp., Fifth Street Senior Loan
Fund I Operating Entity, LLC, Fifth Street Senior Loan Fund II Operating Entity,
LLC, Fifth Street Credit Opportunities Fund, L.P., Fifth Street Mezzanine
Partners II, L.P., Fifth Street Capital LLC, Fifth Street Capital West, Inc.,
FSC, Inc., FSC Midwest, Inc., and any entities formed after the date hereof
which engage any such entity to provide services, and any affiliates of such
entities formed after the date hereof together with each of their respective
subsidiaries, divisions and affiliates, whether direct or indirect, their
respective joint ventures and joint venturers (including each of their
respective directors, officers, employees, stockholders, partners and agents,
past, present, and future), and each of their respective successors and assigns,
members, branches, divisions, business units or groups, portfolio companies,
agencies, predecessors, successors, assigns, any employee benefit plans
established or maintained by any of the foregoing entities and each and all of
their past, present or future officers, directors, employees, partners, members,
trustees, plan administrators, agents, fiduciaries, shareholders, attorneys,
representatives and advisors (hereinafter collectively referred to as
“Releasees”), from any and all known or unknown actions, causes of action,
claims or liabilities of any kind which have been or could be asserted against
the Releasees, including, without limitation, those arising out of or related to
my employment with and/or separation from employment with the Company and/or any
of the other Releasees up to and including the date of this Waiver and Release
Agreement, including but not limited to claims, actions, causes of action or
liabilities arising under Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1866, as amended, the Connecticut Fair Employment
Practices Act, the Connecticut Human Rights and Opportunities Act, the
Connecticut Equal Pay Law, the Connecticut Family and Medical Leave Act, the
Connecticut Whistleblower Protection Law, the Connecticut Worker’s Compensation
Retaliation Law, Connecticut Age Discrimination and Employee Benefits Law, the
Connecticut Employment Privacy Law, the Connecticut Wage Payment Laws, the
Connecticut Occupational Safety and Health Act, the New York Labor Law, the New
York State and New York City Human Rights Laws, the Age Discrimination in
Employment Act of 1967, the California Fair Employment and Housing Act, Cal.
Gov’t Code §§ 12940 et seq.; the laws established by the California Department
of Labor Standards Enforcement, e.g., Cal. Lab. Code §§ 200-272; wage and hour
laws as set forth in the California Labor Code, and the opinions issued by the
Department of Labor Standards Enforcement, any Wage Order promulgated by the
California Industrial Welfare Commission, and the California Labor Code; Older
Workers Benefit Protection Act, the Americans with Disabilities Act, The Family
and Medical Leave Act, the Employee Retirement Income Security Act of 1974, as
amended (other than with respect to any vested benefit as of the Separation
Date), the Consolidated Omnibus Budget Reconciliation Act of 1985, the Equal Pay
Act, the Worker Adjustment and Retraining Notification Act and the Fair Labor
Standards Act, and all other Federal, state or local laws.

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

 

  

Mr. Todd Owens

October 29, 2014

Page 15

 

 

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in the Employment Agreement.

 

2.     (a) I also agree never to sue any of the Releasees or become party to a
lawsuit on the basis of any claim of any type whatsoever arising out of or
related to my employment with and/or separation from employment with the Company
and/or any of the other Releasees (except for claims not released under Section
2(b) below) and/or to challenge the enforceability of this Waiver and Release
Agreement, except I may bring a lawsuit to challenge this Waiver and Release
Agreement under the ADEA.

 

(b)     Notwithstanding any provision of this Waiver and Release Agreement to
the contrary, by executing this Waiver and Release Agreement, I am not releasing
(i) claims to enforce this Waiver and Release Agreement and any rights or
remedies in respect thereof and my rights under the provisions of the Employment
Agreement that are intended to survive my termination of employment, (ii) claims
that arise after the execution of the Waiver and Release Agreement or that
cannot be released by law, (iii) rights to vested and accrued benefits under any
applicable plan, agreement, program, award, policy or arrangement of the Company
or any of their subsidiaries or affiliates, or (iv) any rights I may have to
indemnification and D&O coverage under any applicable charter, by-laws or
agreements with the Company or insurance policies in effect with respect to my
period of service, or to obtain contribution as permitted by law in the event of
entry of judgment against me as a result of any act or failure to act for which
I, on the one hand, and any of the Releasees, on the other hand, are jointly
liable.

 

3.     I further acknowledge and agree that if I breach the provisions of
Paragraph 2 above, then (a) the Company shall be entitled to apply for and
receive an injunction to restrain any violation of Paragraph 2 above, (b) the
Company shall not be obligated to continue payment of severance benefits to me
under Section 3 of the Employment Agreement or provide for the accelerated
vesting of the Options under Section 3 of the Employment Agreement (except for
any earned but unpaid base salary and any properly incurred but unpaid business
expenses in accordance with Company policies), (c) I shall be obligated to pay
to the Company its costs and expenses in enforcing this Waiver and Release
Agreement and defending against such lawsuit (including court costs, expenses
and reasonable legal fees), and (d) as an alternative to (c), at the Company’s
option, I shall be obligated upon demand to repay to the Company all but $100 of
severance benefits paid or made available to me under Section 3 of the
Employment Agreement. I further agree that the foregoing covenants in this
Paragraph 3 shall not affect the validity of this Waiver and Release Agreement
and shall not be deemed to be a penalty nor a forfeiture.

 

4.      I further waive my right to any monetary recovery should any foreign,
federal, state, or local administrative agency pursue any claims on my behalf
arising out of or related to my employment with and/or separation from
employment with the Company and/or any of the other Releasees. I also
acknowledge that I have not suffered any on-the-job injury for which I have not
already filed a claim. I knowingly and voluntarily waive the protection, if any,
provided by California Civil Code Section 1542, which provides: "A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR." In connection with my waiver of this provision, I acknowledge that I
may later discover facts different from or in addition to those that I know or
believe to be true with respect to my claims and I agree that in such event this
Release shall nonetheless remain effective in all respects.

  

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

  

 

 

  

Mr. Todd Owens

October 29, 2014

Page 16

 

 

5.      I further waive, release and discharge Releasees from any reinstatement
rights I have or could have and agree that, unless otherwise solicited, I will
not at any time in the future apply for, or otherwise seek, employment with the
Company or any of its subsidiaries, affiliates or divisions.

 

6.      Upon the reasonable request of the Company from time to time after the
date hereof, I also agree to testify on behalf of the Company, at deposition,
trial or hearing or in an affidavit or otherwise, in connection with any
litigation or claim or action brought against the Company by any present or
former employee (including but not limited to those employees or former
employees whom I supervised or managed while employed by the Company), including
but not limited to any litigation or claim or action brought under the state
workers’ compensation laws (a “Cooperation”); provided such Cooperation is not
contrary to my own legal interests or the legal interests of my employer and the
Company promptly reimburses me in accordance with Company policy for reasonable
costs and expenses incurred by me as a result of providing such Cooperation.

 

7.      I acknowledge that I have been given at least [twenty-one
(21)][forty-five (45)]1 days to consider this Waiver and Release Agreement
thoroughly. If executed prior to the end of such [twenty-one (21)][forty-five
(45)] day period, I acknowledge that I voluntarily waive the balance of such
period.

 

8.      I acknowledge that I have been advised in writing to consult with an
attorney at my own expense prior to signing this Waiver and Release Agreement.

 

9.      I understand that I may revoke this Waiver and Release Agreement within
seven (7) days after its signing and that any revocation must be made in writing
and submitted within such seven day period to [__________]. I further understand
that if I revoke this Waiver and Release Agreement, I shall not receive
severance benefits under Section 3 the Employment Agreement.

 

10.      I also understand that the severance benefits under the Employment
Agreement which I will receive in exchange for signing and not later revoking
this Waiver and Release Agreement (as provided for in Paragraph 1) are in
addition to anything of value to which I already am entitled.

 

11.      BOTH PARTIES FURTHER UNDERSTAND THAT, EXCEPT AS OTHERWISE PROVIDED
HEREIN, THIS WAIVER AND RELEASE AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS TO DATE.

 

12.      It is the desire and intent of the parties that the provisions of this
Release shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. I
acknowledge and agree that if any provision of this Waiver and Release Agreement
is found, held or deemed by a court of competent jurisdiction to be void,
invalid, unlawful or unenforceable under any applicable statute or controlling
law, this Release shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid, unlawful or unenforceable, such deletion to apply
only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made, and the remainder of this
Waiver and Release Agreement shall continue in full force and effect.

 



 





1 Applicable period to conform to that required by law based on circumstances at
the time of termination.

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 



 

Mr. Todd Owens

October 29, 2014

Page 17

  

13.      This Waiver and Release Agreement in all respects shall be interpreted,
enforced and governed under applicable federal law and in the event reference
shall be made to State law, the internal laws of the State of Connecticut shall
apply.

 

14.      I further acknowledge and agree that I have carefully read and fully
understand all of the provisions of this Waiver and Release Agreement and that I
voluntarily enter into this Waiver and Release Agreement by signing below and
without reservation or duress and assent to all the terms and conditions
contained herein. No promises or representations, written or oral, have been
made to me by any person to induce me to sign this Waiver and Release Agreement
other than the payments and benefits as set forth herein.

 

15.      This Waiver and Release Agreement, together with my Employment
Agreement and the Non-Competition, Non-Solicitation and Non-Disclosure Agreement
dated September 2, 2014, integrates the whole of all agreements and
understandings between the Company and me concerning the subject matter of this
Waiver and Release Agreement and any other dealings between the Company, the
Releasees and me. This Waiver and Release Agreement supersedes all prior
negotiations, discussion or agreements relating to the subject matter of this
Waiver and Release Agreement, if any, between the Company and/or the Releasees,
on the one hand, and me, on the other hand.

 

Signature:       Date:               Todd Owens      

 

FIFTH STREET MANAGEMENT LLC

 

By:     Date:               Name:                       Title:        

 

Fifth Street | 777 West Putnam Avenue, 3rd Floor | Greenwich, CT 06830 |
203-681-3600 | 203-681-3879 (fax) | www.fifthstreetfinance.com

 

 

 

